              Case 2:20-cv-01694-TSZ Document 13 Filed 12/11/20 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          MARIA CARBAJAL,
 8                                   Plaintiff,
                                                              C20-1694 TSZ
 9                v.
                                                              MINUTE ORDER
10        NINTENDO OF AMERICA INC,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    Pursuant to the parties’ Stipulation Regarding Briefing Schedule (docket
14
     no. 11), Defendant shall have until January 29, 2021, to file a responsive pleading or
     motion.
15
          (2)     Any responsive motion shall be noted for March 22, 2021, any opposition
16 thereto shall be filed by March 1, 2021, and any reply shall be filed by the noting date.

17          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 11th day of December, 2020.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Gail Glass
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
